Citation Nr: 1124250	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  00-00 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for residual muscle/nerve impairment from a partial tear of the supraspinatus tendon of the right shoulder with rotator cuff impingement.


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Esq.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel





INTRODUCTION

The Veteran had active military service from September 1974 to July 1986.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 1999 rating decision.  During the course of the appeal, the Veteran was assigned two separate evaluations for his shoulder disability.  One is based on limitation of motion, and the other is based on muscle/nerve impairment.  

In August 2006, the Board granted an increased 30 percent evaluation for the limitation of motion of the Veteran's right arm, effective in September 2005, and denied a rating in excess of 20 percent prior to that date.  The Board also denied an increased rating for the right shoulder tendon tear, (the evaluation based on muscle impairment).  This decision was appealed to the Court of Appeals for Veterans Claims (Court).  Pursuant to a joint motion for remand (and July 2007 Court Order), the Board's decision was partially vacated, leaving intact the increased rating from 20 to 30 percent, effective September 21, 2005, and remanding the remaining issues to the Board for compliance with the terms of the joint motion for remand.  

In April 2008, the Veteran's attorney submitted a motion to advance the Veteran's case on the Board's docket due to his financial hardship.  The motion was granted, and in May 2008, the Veteran submitted a statement in which he "waiv[ed his] 90 day period to submit any medical evidence..."  

The Board issued a second decision in June 2008 which denied a rating in excess of 20 percent for the Veteran's right shoulder earlier than September 2005; and which remanded the Veteran's claim for a rating in excess of 20 percent for a partial tendon tear in his right shoulder.  This June 2008 decision was appealed to the Court.  

Pursuant to a July 2008 joint motion for remand (and August 2008 Court Order), the Board's decision was partially vacated, leaving intact the remand portion, and remanding the remaining issue to the Board for compliance with the terms of the joint motion for remand.  The basis for the joint motion for remand was that while the Veteran had waived the 90 day period to submit medical evidence, his attorney had not waived her right to a 90 day waiting period to present additional argument or evidence.  

Later in August 2008, the Board sent the Veteran's attorney a letter, with a copy to the Veteran, advising them that they had 90 days to submit any additional argument or evidence.  The Veteran's attorney submitted additional argument in October 2008.   

The Board then in a November 2008 decision, denied a rating in excess of 20 percent prior to September 21, 2005 for the orthopedic impairment of the Veteran's right shoulder; and remanded the Veteran's claim for rating in excess of 20 percent for nerve/muscle impairment to obtain a VA examination.  The Board has reviewed the evidence obtained since the Board remand and finds that the Board's remanded instructions were at the very least substantially complied with, such that there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The medical evidence fails to show a severe muscle disability related to the Veteran's right shoulder disability.
 
2.  The evidence does not show that the Veteran has a moderate nerve disability, to include carpal tunnel syndrome and ulnar nerve impairment, as a result of his service-connected right shoulder disability.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent rating muscle/nerve impairment of the right shoulder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.41, 4.45, 4.55, 4.56, 4.59, 4.73, 4.124a DCs 5304, 8511 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As noted in the Introduction, the Veteran currently receives a 20 percent rating for nerve/muscle impairment under 38 C.F.R. §§ 4.73, 4.124a DCs 5304, 8511.   

Facts

In April 1999, the Veteran requested a higher rating for his service connected right arm disability.  He indicated that an EMG revealed ulnar nerve damage impacting his elbow and hand.  He asserted that his right arm was almost paralyzed and that the pain was hard to endure.  An EMG in April 1999 showed prolonged terminal latency and F-wave latency in the right ulnar nerve with normal findings in the right median nerve.  The Veteran testified at a RO hearing in February 2000 that he believed he had nerve problems on account of the pin being placed in his shoulder.  

In November 2000, the Veteran underwent a VA orthopedic examination of his right shoulder at which he reported ulnar nerve damage with constant pain.  The Veteran then underwent a VA examination of his peripheral nerves in December 2000.  The examiner noted the Veteran's in-service injury, and the Veteran's complaints that he had abnormal sensations in his right arm which were constant and had progressed through the years.  The abnormalities spanned the entire arm and the Veteran reported numbness which was worse at night.  The examiner noted that a motor examination showed normal tone in both upper extremities, but mild atrophy at the right wrist and hand.  Formal strength testing on the right upper extremity was 5-/5 at the deltoid, and 5/5 at the triceps and  biceps.  Wrist extensors, flexors, and hand intrinsic were 5-/5 on the right.  Sensory testing showed decreased pinprick and temperature discrimination in the right upper extremity.  The examiner stated that the Veteran's impairment appeared to involve, primarily the ulnar nerve in the right arm with lesser median components.  No opinion was provided addressing the cause of any nerve impairment.   

The Veteran underwent a second VA examination in September 2005 at which he reported numbness from his elbow to his hand.  The Veteran demonstrated 5/5 shoulder strength, and hand grasps were 5- on the right.  Arm strength was 4+ on the right.  Deep tendon reflexes were 1/1 bilaterally at the biceps and triceps.  The Veteran was diagnosed with bilateral carpal tunnel syndrome (median nerve impairment at the wrists) with mild to moderate impairment.

In December 2005, the Veteran underwent a VA examination at which the examiner found that it was less likely than not that the Veteran's carpal tunnel syndrome was caused by his service connected right shoulder disability, reasoning that it was likely that the carpal tunnel syndrome was related to repetitive motion while using a computer keyboard.  The examiner explained that the Veteran had carpal tunnel syndrome in both arms, but only had a shoulder injury to his right shoulder; therefore, if the right should injury had caused the carpal tunnel syndrome in the right wrist, then there would be no expectation that carpal tunnel syndrome would manifest in the left wrist.  

The Veteran underwent another VA examination in February 2006.  The examiner stated that there did not appear to be any muscle weakness in the right upper extremity.  The Veteran had positive Tinel's and Phalen's sign in the right hand in the median nerve distribution.  All deep tendon reflexes in the upper extremities were +4.  The examiner diagnosed the Veteran with right carpal tunnel syndrome which he termed moderate.

In a joint motion for remand in July 2007, it was directed that the Board should seek clarification about whether the Veteran's carpal tunnel syndrome was related to his service connected shoulder disability.  It was also recommended that an inquiry be made to determine whether the Veteran had any ulnar nerve impairment as a result of the service connected shoulder disability.

The Veteran was provided with a VA examination in May 2009.  The examiner reviewed the Veteran's claims file, noting that based on past EMGs, it appeared that the Veteran had normal EMGs up until the September 2005 VA examination, at which time it was noted that the Veteran had carpal tunnel syndrome bilaterally based on the EMG findings.  The examiner observed that the Veteran had been examined for cervical radiculopathy in October 2005, but the doctor concluded that carpal tunnel syndrome was responsible for his complaints.  It was noted that the Veteran worked on keyboards at work.  An EMG/NCV study confirmed bilateral carpal tunnel syndrome.  There was no evidence of radiculopathy in either upper extremity.  The examiner explained that while the Veteran believed his carpal tunnel syndrome in his right wrist was related to his service connected shoulder disability, the examiner was unable to account for why he would have a similar impairment in the left median nerve.  The examiner opined that the carpal tunnel syndrome was likely related to repetitive use of the wrist using a computer keyboard.  As such, the examiner was unable to create a nexus between the Veteran's bilateral median nerve impairment and the right shoulder injury/disability.  

The Veteran reported that following his shoulder surgery he began having radiating pain in his arm and he recalled being told that nerves were manipulated or severed during the surgery.  The Veteran reported numbness in his right arm from the elbow to the hand, and he reported some weakness and fatigue in the right arm.  The Veteran also indicated that he would occasionally drop objects as a result of the nerve impairment in his upper extremities.

On examination the examiner indicated that the Veteran had no obvious atrophy in comparing the musculature of both shoulders.  In conclusion, the examiner opined that it was less likely than not that the Veteran's median nerve impairment was related to his shoulder operation.  He explained that the Veteran had two completely separate medical diagnoses in his right arm which were unrelated to one another.  He also indicated that if there was significant neurological impairment from a right shoulder injury and surgery, there would be significant findings on the recent EMG.

In July 2009, the Veteran underwent a EGM/NCV which showed evidence of a mild bilateral ulnar entrapment at or across the elbows that was affecting sensory and motor components on the left side, and motor components only on the right side.  The EMG was interpreted as demonstrating evidence that was suggestive, but not diagnostic, of a lower cervical radiculopathy on the right side.




Muscle Rating

Shoulder muscle group IV, which includes the supraspinatus muscle, and governs functions such as stabilization of shoulder against injury in strong movements; holding the head of the humerus in socket; abduction; and outward and inward rotation of the arm is evaluated under Diagnostic Code 5304.   Under this criteria a 20 percent rating is assigned for a moderately-severe muscle impairment, while a 30 percent rating is assigned for severe impairment of the muscle.

In evaluating residuals of a muscle injury,38 C.F.R. § 4.41 directs that it essential to trace the medical-industrial history of the disabled person from the original injury, considering the nature of the injury and the attendant circumstances, and the requirements for, and the effect of, treatment over past periods, and the course of the recovery to date.  38 C.F.R. § 4.41.  

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  Under the criteria for rating muscle injuries, disabilities are characterized as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56.  

A moderately severe disability of the muscles anticipates a through and through or deep open penetrating wound by a small high velocity missile or a large low- velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There should be a history of hospitalization for a prolonged period of treatment of the wound with a record of cardinal symptoms consisting of loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  Objective findings should include indications on deep palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance, when compared with the sound side, should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A severe disability of muscles anticipates through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There should be a history of hospitalization for a prolonged period for treatment of the wound.  Additionally, the record should reflect consistent complaints of the cardinal signs and symptoms of muscle disability which are worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation should show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; the muscles should swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements when compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.   Additionally, the following are signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) Visible or measurable atrophy; (E) Adaptive contraction of an opposing group of muscles; (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

The Veteran injured his right shoulder while playing basketball in 1978 in Venezuela.  He reduced the dislocation himself and then was transferred to a naval hospital where a Bristow procedure was performed.  He was hospitalized for two weeks and then was on limited duty for six months, after which he was advised against doing pull-ups.

At a VA examination in February 2006, the Veteran indicated that his job was impacted by his inability to lift supplies.  The examiner observed that there appeared to be mild supraspinatus atrophy, but, nevertheless found that there was no muscle weakness in the right upper extremity.  

VA and private treatment records have also been reviewed, but taken in their entirety these records do not support the conclusion that the Veteran's muscle disability is severe.  Indeed, given the regulatory framework set out above, which reflects the criteria were designed more to contemplate an injury from a muscle piercing projectile rather than a dislocation while playing basketball, it is questionable whether any rating under this code is appropriate, or would constitute evaluating the same impairments already accomplished under Diagnostic Code 5201, (which would be in violation of 38 C.F.R. § 4.140).  Nevertheless, at a consultation with a private doctor in April 1997, the doctor indicated that an MRI had shown a partial tear of the supraspinatus tendon of the right shoulder, (with no evidence to suggest a complete tear), such that an evaluation under the muscle codes will be accomplished.  

In April 2006, the Veteran asserted that because the examiner in February 2006 reported the presence of what appeared to be mild supraspinatus atrophy posteriorly, and because atrophy is one of the signs of a severe muscle injury, he should be given a rating for a severe muscle disability.  

However, as indicated above, the record does not reflect that particular muscle was compromised by an in-service injury or event.  As such, it may be reasonably concluded any atrophy is a consequence of disuse (see 38 C.F.R. § 4.40), which would be something to consider when evaluating the functional loss of the shoulder under Diagnostic Code 5201.  That question, however, is not before the Board at this time, and in any event, the atrophy was described in the February 2006 examination report did not involve the muscle group, but only the supraspinatus, posteriorly, and was mild at that.  Moreover, the examiner did not even conclusively indicate the presence of atrophy, stating that it appeared there might be some mild atrophy.  However, at a VA examination in 2009, the examiner stated specifically that there was no obvious atrophy in comparing the musculature of either shoulder.  As such, the passing notation of possible atrophy, in light of the fact that it was specifically found later that no atrophy was in fact present, does not mandate a rating for a severe muscle disability.

Additionally, while the Veteran has demonstrated many of the cardinal signs of a muscle injury, such as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement, the evidence fails to demonstrate that his manifestations of the cardinal signs are more pronounced than contemplated by the moderately severe rating that is currently assigned.  In fact, the moderately severe muscle rating specifically contemplates the presence of some of the cardinal signs of muscle impairment.

Further, as already alluded to, the evidence does not show the type of severe injury residuals which is contemplated by a severe muscle rating which include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; and palpation has not shown loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  In fact, in 2009, the Veteran had arm strength on the right of 5-/5.

Thus, while not wishing to minimize the Veteran's reported symptoms, when synthesizing the lay statements with the medical evidence, the disability picture simply does not support a finding of a severe muscle injury.  Therefore, a rating in excess of 20 percent for any muscle damage component of the disability at issue is not warranted.  

Nerve Impairment 

With respect to a rating for a nerve impairment, it should be made clear that the regulations do not permit separate ratings for muscle impairment and nerve impairment where, as here, any impairment in this regard affects the same function.  See 38 C.F.R. § 4.55(a), providing that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  Thus, the Board will analyze whether the criteria under the applicable peripheral nerve code provides for a rating in excess of 20 percent, and if so, assign that rating instead of a 20 percent rating under the muscle group code.  Both ratings will not be assigned.  It appears that the Veteran has misread this provision of the rating code, in that when the criteria says "will not be combined" he believes that not combining implies granting separate ratings for muscle and nerve disabilities.  However, "combining" is a term of art in VA parlance, meaning to assign two separate ratings and then use the combined ratings table in 38 C.F.R. § 4.25 to consolidate the two rating.  As such, when the criteria indicates that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, it means that the Veteran may be rated under either DC 8511 or DC 5304, whichever yields the higher rating, but he may not be compensated for both a nerve and a muscle rating.  

Under 38 C.F.R. § 4.124a, DC 8511, 20, 40 and 50 percent ratings are warranted for mild, moderate, and severe incomplete paralysis of the middle radicular group of the dominant arm respectively.

In determining whether a higher rating is available for nerve impairment, three questions must be addressed.  The first question is whether the Veteran has nerve impairment in his right arm.  The second is whether such impairment is related to his right shoulder surgery.  The third question is whether any nerve disability which is related to the Veteran's right shoulder surgery should be considered moderate in severity.

With regard to the first question, some evidence of nerve impairment in the Veteran's right arm has clearly been shown during the course of the Veteran's appeal.  However, none of this impairment, whether it be carpal tunnel, ulnar or cervical radiculopathy has been linked by competent evidence to the Veteran's service connected shoulder.  While competent to describe his symptoms and when they began, they are not of the sort that a layman can competently attribute to a specific medical cause.  When investigated by medical professionals during the course of this appeal, none of the nerve impairment was attributed to the Veteran's shoulder service connected disability.   

Moreover, even attributing the nerve impairment to the shoulder disability, it has not been shown by the medical evidence as more than mild.  At its worst, arm strength was 4+/5.  

As such, the medical evidence of record does not show that the Veteran has moderate nerve impairment in his right arm as a result of his service connected right shoulder disability; and, the Veteran's claim for a rating in excess of 20 percent on the basis of nerve impairment is not warranted.

Extraschedular 

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's muscle/nerve injury to the right arm that would render the schedular criteria inadequate.  The Veteran's main symptoms are pain, weakness, and numbness, which are all contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  To the extent that the Veteran asserts that his muscle/nerve impairment impedes his employment, the fact remains that the disability rating that is assigned contemplates some interference with employment.  Accordingly, an extraschedular rating is not warranted. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in June 2005, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the Veteran was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The Board finds the VA examinations to be thorough and adequate in that they provide a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

The Veteran has argued that he does not believe that an appropriate VA examiner provided the most recent VA examination in May 2009 in that the examiner was a nurse practitioner and not an orthopedic doctor.  However, regulation does not require that the examiner be a doctor, rather all that is required is that the examiner is competent, and evidence has not been presented showing that examiner in this case was in any way unqualified to provide the opinion that was given.  Furthermore, there is nothing to prevent the Veteran from submitting any medical evidence that would refute the conclusions of the VA examiner, but to date, no such evidence has been forthcoming.

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

A rating in excess of 20 percent for residual muscle/nerve impairment from a partial tear of supraspinatus tendon of the right shoulder is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals























Additionally, the combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.  38 C.F.R. § 4.55(d).  With regard to the shoulder, unfavorable ankylosis of the dominant arm merits a 50 percent rating under 38 C.F.R. § 4.71a, DC 5200.  As it stands, the Veteran currently receives 30 percent rating and a 20 percent rating for his right arm disability which combine to a 40 percent evaluation.  It is noted that a 30 percent rating would combine with another 30 percent evaluation to mandate a 51 percent disability rating.  See 38 C.F.R. § 4.25.  

The Veteran believes that he is entitled to a higher separate rating for nerve impairment that is secondary to his in-service right shoulder injury.  He has reported experiencing numbness in his right arm, which he believes is the result of nerves being manipulated or severed during his right shoulder surgery.


The Veteran  has reported impairment of both the median and ulnar nerves in his right arm.  

An NCV in 1999 showed prolonged terminal latency and F-wave latency in the right ulnar nerve, but normal findings with regard to the right median nerve.  An EMG was normal in the right biceps, triceps, deltoid, first dorsal, interosseous and C5-C8 paraspinals.	 At a VA examination in December 2000, it was thought that based on the EMG/NCV, the Veteran had some impairment of the ulnar nerve and lesser impairment of the median nerve in the right upper extremity.  At a VA examination in May 2009, the VA examiner indicated that it appeared that the Veteran had normal EMGs until his September 2005 examination at which time the Veteran was diagnosed with bilateral carpal tunnel syndrome (median nerve impairment).  Finally, in July 2009, an EMG showed evidence of mild bilateral ulnar entrapment at or across the elbows, affecting sensory and motor components on the left side, and motor components only on the right side.

As such, the evidence confirms the presence of some nerve impairment (both median and ulnar) in the Veteran's right arm.  The question then becomes whether it is related to the Veteran's right shoulder surgery.

As noted, nerve testing has shown that the Veteran has carpal tunnel syndrome.  However, the medical evidence of record has failed to link this to service connected disability.  Specifically, in the examination report from a December 2005 VA examination, the examiner explained that while the Veteran had carpal tunnel syndrome involving the median nerve, the carpal tunnel syndrome was likely related to repetitive motion using a computer keyboard and not to his service connected right shoulder disability.  The examiner reasoned that the Veteran had carpal tunnel syndrome in both arms, but only had a shoulder injury to his right shoulder.  As such, if the right should injury had caused the carpal tunnel syndrome in the right wrist, then there would be no expectation to see the carpal tunnel syndrome in the left wrist.  

No medical opinion of record has been submitted to refute this conclusion; and to the extent that the Veteran believes that his carpal tunnel syndrome is the result of his service connected right shoulder disability, he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to diagnosis or medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Additionally, even if the Veteran were medically qualified to issue such an opinion, the fact remains that he has provided no explanation that would refute the well-reasoned and plausible explanation provided by the VA examiner.  As such, the opinion that was provided by the VA examiner is afforded greater weight than is the unreasoned opinion of the Veteran.  Therefore, service connection is not warranted for carpal tunnel syndrome/median nerve impairment.

The Veteran has also been shown to have ulnar nerve impairment at various times during the course of his appeal.  A VA peripheral nerves examination in December 2000, it was determined that the Veteran had abnormal function of the ulnar nerve.  Additionally, a July 2009 EMG showed evidence of mild bilateral ulnar entrapment at or across the elbows, affecting sensory and motor components on the left side, and motor components only on the right side.

The Board is aware of the Veteran's complaints of weakness and numbness in his right arm.  However, diagnostic testing has only shown mild ulnar entrapment.  Thus, while no medical opinion has specifically related the ulnar impairment to the Veteran's service connected right shoulder disability; even if the Veteran's ulnar nerve impairment was related to his right shoulder disability, it would not merit a rating in excess of the 20 percent rating that the Veteran already receives, as the impairment is mild (not moderate).

Moreover, the EMG showed that the ulnar nerve impairment impacted not just his right arm, but also his non-service connected left arm, suggesting that the impairment may be attributable to causes other than the Veteran's right shoulder disability.  However, given the fact that the medical evidence does not show a moderate nerve injury (thereby necessitating a higher rating), a separate medical opinion does not need to be sought.
















Department of Veterans Affairs


